In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Geiler, J.), dated January 30, 1985, as granted that branch of the plaintiff wife’s motion which was for an order directing him to make payments to her for the maintenance of her home.
Order affirmed insofar as appealed from, without costs or disbursements.
The court reasonably exercised its discretion in this matter. Mollen, P. J., Weinstein, Lawrence and Kunzeman, JJ., concur.